Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The following restriction was required in this case and presented to Applicant by telephone.  As outlined in the attached interview summary,  on August 10, 2022, Applicant’s representative authorized the election invention I without traverse, and the cancelation of the non-elected claims by Examiner’s Amendment (see below).  For clarity of the record, the restriction requirement is presented herein:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of making a component of an electrochemical cell, classified in H01M4/04.
II. Claims 18-20, drawn to an electrode for an electrochemical cell, classified in H01M4/366.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of claims 18-20 can be made by many different methods, including at least those where the method of applying polymer particles to the surface of the particles required in the method claims is eliminated entirely and instead those intermediate particles are dispersed in a polymer matrix via solution/dispersion or any other commonly known techniques for dispersing electrode particles into a polymer binder matrix.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search terms and locations for the two different inventions would be significantly different, thus placing undue burden on the Examiner to perform two separate and independent searches of the two inventions in the same application..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
EXAMINER'S AMENDMENT
This Examiner’s amendment was authorized by Applicant’s representative, Jennifer Woodside-Wojtala, during a telephone interview on Wednesday, August 10, 2022.
Claims 18-20 are hereby canceled as being drawn to a non-elected invention.
Allowable Subject Matter
Claims 1-17 are allowed.  Although the prior art discloses methods of coating smaller second inorganic particles onto the surface of larger first inorganic particles via a dry-coating machine as claimed, the prior art is silent regarding further coating those particles with polymer particles in the recited manner, or any reason to do so.  See, e.g., U.S. Patent Application Publication No. 2019/0036111.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WYATT P MCCONNELL/Primary Examiner, Art Unit 1727